Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meet the claimed limitation as rejected.
Applicant’s argument – Claim 21, Pawliuk and Youssef do not establish processing circuitry configured to provide digital values of the digital signals to the DAC circuit and adjust gain of one or both of the iLNA and the eLNA based on the digital values for transmitting. 
Examiner’s response – Regarding claim 21, Pawliuk disclose RF front-ends and radio integrated circuitry for wireless communication system (Fig. 1-3).  The radio IC circuitry includes a receive signal path and a transmit signal path. The receive signal path comprises an amplifier circuitry (306 in Fig. 3, internal low noise amplifier). An external low noise amplifier is coupled to the radio IC circuitry (206 in Fig. 2). The only difference between Pawliuk and the claim is that the low noise amplifier is adjustable. However, Youssef et al disclose a receiver comprising an adjustable low noise gain (110 and 150 in Fig. 1). The gain of LNA is controlled based on signal level detected to maintain sensitivity and avoid distortion (Col 4, L46-55). Gain level control to avoid saturation is well known practice in a communication system. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pawliuk et al (US 10,432,247) in view of Youssef et al (US 10,200,002).                                                                                           a)	Regarding claim 21, Pawliuk et al disclose an apparatus of user equipment (UE), the apparatus comprising: 
a radio integrated circuit (IC) including (300 in Fig. 3): 
a receive signal circuit path (207) including an internal low noise amplifier (iLNA) (306a); and 
a transmit signal circuit path (209) including a digital-to-analog converter (DAC) circuit configured to convert digital signals to analog baseband signals for transmitting (311); 
an external low noise amplifier (eLNA) external to the radio IC (206 in Fig. 2; Col 3; L32-41); and 
processing circuitry configured to provide digital values of the digital signals to the DAC circuit and adjust the gain based on the digital values for transmission (baseband processing circuitry coupled to 309 shown in Fig. 3; Col 3, L4-17).
 Pawliuk et al disclose a radio IC circuitry with LNA, but did not explicitly teach an adjustable gain LNA. 
However, Youssef et al disclose a receiver comprising an adjustable low noise gain (110 and 150 in Fig. 1). The gain of LNA is controlled based on signal level detected to maintain sensitivity and avoid distortion (Col 4, L46-55). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention implement the adjustable gain LNA of Youssef et al with the radio system of Pawliuk et al. By doing so, provide adjustable gain control and maintain the frequency response characteristics in a radio communication system. 
d)	Regarding claim 24, Youssef et al disclose including a memory configured to store the specified threshold values in a lookup table (225 in Fig. 2). A look up table is well known in an electronic memory device. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention implement a look up table in the memory of Youssef et al.                                                                                                                                                                 e)	Regarding claim 25, Pawliuk et al disclose wherein the transmit signal circuit path includes up-conversion mixer circuitry, and the DAC circuit provides reverse polarity injection of the digital signals to the up-conversion mixer circuitry to reduce DC offset in the analog baseband signals (Fig. 2 and 3).                                                                                                                                            f)	Regarding claim 26, it is common to have multiple parallel path in a receiver system to facilitate signal reception and processing. Therefore, Pawliuk et al in combination of Youssef et al disclose wherein the radio IC includes a second receive signal circuit path with a second adjustable gain iLNA, and wherein the processing circuitry is configured initiate adjusting gain of one or any combination of the iLNA and the eLNA according to the digital values (110 and 150 
a radio frequency signal detection circuit configured to generate a detection voltage from an analog baseband signal received via the receive signal circuit path (135 in Fig. 1); 
a comparator circuit configured to compare the detection voltage to a threshold voltage and generate a comparator output according to the comparison (150; Col 4, L46-55); and 
a filter circuit switchable into and out of the receive signal circuit path, wherein the processing circuitry is configured to adjust the gain of one or both of the iLNA and eLNA and switch the filter circuit into or out of the receive signal circuit path according to the comparator output (125,160,165; Col 4, L56; Col 5, L9).                                                                                                               h)	Regarding claim 28,  Youssef et al disclose the apparatus of claim 27, wherein the processing circuitry is configured to initiate switching the filter circuit out of the receive signal circuit path when the detection voltage is less than a first specified threshold voltage (Col 7, L48-Col 8, L3).                                                                                                                                                              i)	Regarding claim 29, Youssef et al disclose the apparatus of claim 28, wherein the processing circuitry is configured to initiate a decrease in the gain of one or both of the iLNA and eLNA when the detection voltage exceeds a second specified threshold voltage (Col 7, L48-Col 8, L3).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pawliuk et al
(US 10,432,247) in view of Youssef et al (US 10,200,002), and in further view of Shapira (US
2015/0003446).

medium that stores instructions for execution by one or more processors of user equipment
(UE) to perform operations to configure the UE to:
            provide digital signals to a digital-to-analog converter (DAC) circuit for conversion to
analog baseband signals for transmitting by the UE (311 in Fig. 3); and
            initiate one or more low noise amplifiers included (206 in Fig. 2; 306a and 306b in Fig. 3)
in a receive signal circuit path of the UE according to digital values of the digital signals provided
to the DAC circuit for transmission (baseband processing circuitry coupled to 309 shown in Fig. 3; Col 3, L4-17).
              Pawliuk et al disclose a radio IC circuitry with LNA, but did not explicitly teach an
adjustable gain LNA.
             However, Youssef et al disclose a receiver comprising an adjustable low noise gain (110
and 150 in Fig. 1). The gain of LNA is controlled based on signal level detected to maintain
sensitivity and avoid distortion (Col 4, L46-55). Therefore, it is obvious to one of ordinary skill in
the art before the effective filling date of the claimed invention implement the adjustable gain
LNA of Youssef et al with the radio system of Pawliuk et al. By doing so, provide adjustable gain
control and maintain the frequency response characteristics in a radio communication system.
              Further, Pawliuk et al did not explicitly teach a non-transitory computer-readable
storage medium that stores instructions for execution by one or more processors of user
equipment (UE) to perform operations.
           However, Shapira discloses a TX/RX chains in a WLAN. A non-transitory computer-
readable storage medium that stores instructions for execution by one or more processors to

skill in the art before the effective filling date of the claimed invention to combine the teaching
of Pawliuk et al, Youssef et al and Shapira. By doing so, effectively and efficiently facilitate
TX/RX communication systems.
b)          Regarding claim 37, Youssef et al disclose the non-transitory computer-readable storage
medium of claim 36, including instructions that cause the one or more processors of the UE to
perform operations to configure the UE to initiate a decrease in the gain of one or more of the
low noise amplifiers when a digital value for conversion to an analog baseband signal exceeds a
specified threshold digital value (Col 7, L48-Col 8, L3).

Allowable Subject Matter
Claims 30-35 are allowed.
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to radio frequency IC circuitry. None of the prior art teach or suggest an internal low noise amplifier (iLNA); a radio frequency (RF) signal detection circuit configured to generate a detection voltage from the analog baseband signal; and a comparator circuit configured to compare the detection voltage to a specified threshold voltage and generate a comparator output according to the comparison; a filter circuit switchable into and out of the receive signal circuit path; an adjustable gain external low noise amplifier (eLNA) that is external to the radio IC; and processing circuitry configured to initiate, according to the comparator output, adjusting gain of the eLNA and switching the filter circuit into or out of the receive signal circuit path,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         November 9, 2021
/EVA Y PUENTE/                                                                                                                                                             Primary Examiner, Art Unit 2632